ORDER
PER CURIAM.
On November 6, 1990, this case was dismissed for lack of jurisdiction by a single judge. On November 16, 1990, appellant filed a motion for review by a three-judge panel of the dismissal, and, on April 10, 1991, said motion was denied. On April 30, 1991, appellant filed a motion for rehearing (reconsideration) by the three-judge panel that denied his motion for review or, in the alternative, a motion for review en banc.
Upon consideration of appellant’s motion for reconsideration and appellant’s alternative motion for review en banc, it is by the panel *
ORDERED that appellant’s motion for reconsideration is denied. It is by the Court en banc
ORDERED that appellant’s motion for review en banc is denied. It is further
ORDERED that the Clerk withdraw the judgment inadvertently entered on April 10, 1991, and enter judgment in compliance with Rule 35 of this Court’s Rules of Practice and Procedure, which became effective on May 1, 1991.
PER CURIAM
statement:
We have held that subsequent adjudications along the path to an appeal may give rise supplemental NODs. Whitt v. Derwinski, 1 Vet.App. 40 (1990) reh’g denied 1 Vet.App. 381 (1990). However, it would be a non sequitur, as well as legal error, for this Court to assume jurisdiction on the basis of a purported NOD which could not have been filed until the BVA review which an NOD was intended to generate already had ended in a final decision.